DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 12/14/2021.

Claims 1-6, 8, 11-20 are pending and being examined.  Claims 7 and 9-10 are canceled.  Claims 1, 8, 11, and 19 are amended with no new subject matter being introduced.

Claim 19 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments.

New grounds of rejection are made in light of the amendments.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 is amended but the status does not indicate that it is currently amended.  Appropriate correction is required.
11 is objected to because of the following informalities:  “heated heated compressed feed stream” should be “heated compressed feed stream”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over SABIC (EP 1084744 A1) in view of AMOCO (WO 96/39243) and Schliephake et al. (US 2005/0032918 A1).
Considering claims 1-2, 6, SABIC teaches a method of purifying a mixture that comprises primarily carbon dioxide and other material, wherein the other material includes an organic chloride (SABIC, abstract).  SABIC teaches mixing a CO2 off-gas with oxygen in excess of the amount required for complete combustion and heating  to 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to flow the mixture and oxygen to a compressor to form a compressed feed stream comprising carbon dioxide, the other material including the organic chloride, and the oxygen; flowing the compressed feed stream from the compressor through one or more heat exchangers to form a heated compressed feed stream; and flowing the heated compressed feed stream to a reactor; reacting at least some of the organic chloride in the heated compressed feed stream with the O2 to form additional CO2; flowing an effluent from the reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure both the mixture and the oxygen are at the desired pressure and temperature for the oxidation reaction with a reasonable expectation of success.
Although SABIC teaches a minimum combustion temperature is needed for desired oxidation reactions (SABIC, [0019], [0024], and [0030]), he does not explicitly 
However, AMOCO teaches in order to facilitate catalytic oxidation of volatile compounds, an amount of combustible fluid such as ethylene, methane, ethane and combinations thereof is admixed into the vent gas stream or other suitable location upstream of the oxidation vessel; the amount of combustible fluid is typically controlled by a metering pump or flow control system to provide sufficient reactants for the catalytic oxidation to maintain suitable reaction temperature in the oxidation vessel; automatic control of the amount of combustible fluid is advantageous (AMOCO, page 23 lines 3-30, page 8 lines 18-35, and page 25 lines 9-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to control the amount of the organic chloride reacted in the reactor by maintaining reaction temperature in the reactor within a predetermined range, the controlling comprising: measuring the effluent’s temperature; and if the measured temperature of the effluent is below a predetermined minimum temperature, injecting, or increasing a rate of injecting, an external hydrocarbon into the mixture and if the measured temperature of the effluent is above a predetermined maximum temperature, automatically activating a control valve to stop flow of, or reduce flow of, the external hydrocarbon into the mixture.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been 
Considering claim 3, SABIC teaches the mixture is form an ethylene glycol plant (SABIC, abstract).
Considering claim 4, SABIC teaches the other material further include compounds selected from the group consisting of methane, ethylene, ethylene oxide, and combinations thereof (SABIC, [009])/
Considering claim 5, SABIC teaches the organic chloride is selected from the group consisting of ethylene dichloride, ethylene chloride, vinyl chloride, methyl chloride, acetyl chloride, and combinations thereof (SABIC, [0009]).
Considering claim 8, SABIC teaches compressing the feed gas to the operating pressure of the reactor (SABIC, [0023]-[0024] and claim 9), he does not explicitly teach using a two-stage compressor to compress the feed stream.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any compressor suitable for compressing the feed gas including a two-stage compressor.  One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the desired operating pressure is achieved with a reasonable expectation of success.
In the alternative, Schliephake teaches gases can be compressed using various different types of compressors including multistage compressors which offer an advantage over single stage compressors (Schliephake, [0024]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any compressor suitable for compressing the feed gas including a two-stage compressor.  One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the desired operating pressure is achieved with a reasonable expectation of success.
Considering claim 11, SABIC teaches that at a combustion temperature between 280°C – 300°C and with 0.05% excess oxygen input, the low reactive hydrocarbons are oxidized to below 1 ppm and chlorinated hydrocarbons are eliminated to well below target level of 0.01 ppm; however, the saturated hydrocarbons such as methane and ethane remain on the average level of 600 and 3 ppm respectively; to eliminate the low reactive hydrocarbons the temperature of the feed gas to the reactor has to be increased to 400°C and the excess oxygen concentration in the feed to reactor increased to about 2% (SABIC, [0030]).  Thus, SABIC establishes that the reaction temperature is a result effective variable relative to desired oxidation of the various components in the feed gas.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the predetermined minimum reaction temperature in the controlling step including to the claimed value of 280°C and to vary the predetermined maximum reaction temperature in the controlling step including to the claimed value of 420°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired oxidation reactions with desired effluent composition.
Considering claim 12, SABIC teaches the off-gas stream is subjected to catalytic oxidation at a feed pressure of at least 1.5 bar (SABIC, claim 9).  A prima facie case of obviousness exists because the claimed range of 15 to 20 barg overlaps the range taught by SABIC (see MPEP §2144.05(I)).
Considering claim 13, SABIC teaches the reacting is performed in the presence of a catalyst selected from the group consisting of Pd, Al2O3, and combinations thereof (SABIC, [0019] and claim 7).
Considering claim 14, SABIC teaches the effluent comprises compound selected from the group consisting of carbon dioxide, water, inorganic chloride, methane, ethylene, oxygen, nitrogen, argon, ethylene oxide, and combinations thereof (SABIC, abstract and Table 6).
Considering claim 15, SABIC teaches measuring an amount of organic chloride in the effluent (SABIC, [0030]).
Considering claim 16, SABIC teaches an organic chloride content in the effluent is below 5 ppmv (SABIC, Table 6 and [0030]).
Considering claim 17, SABIC teaches that at a combustion temperature between 280°C – 300°C and with 0.05% excess oxygen input, the low reactive hydrocarbons are oxidized to below 1 ppm and chlorinated hydrocarbons are eliminated to well below target level of 0.01 ppm; however, the saturated hydrocarbons such as methane and ethane remain on the average level of 600 and 3 ppm respectively; to eliminated the low reactive hydrocarbons the temperature of the feed gas to the reactor has to be increased to 400°C and the excess oxygen concentration in the feed to reactor increased to about 2% (SABIC, [0030]).  Thus, SABIC establishes that the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the predetermined minimum reaction temperature in the controlling step including to the claimed value of 280°C and to vary the predetermined maximum reaction temperature in the controlling step including to the claimed value of 420°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired oxidation reactions with desired effluent composition.
 Considering claim 18, AMOCO teaches in order to facilitate catalytic oxidation of volatile compounds, an amount of combustible fluid such as ethylene, methane, ethane and combinations thereof is admixed into the vent gas stream or other suitable location upstream of the oxidation vessel; the amount of combustible fluid is typically controlled by a metering pump or flow control system to provide sufficient reactants for the catalytic oxidation to maintain suitable reaction temperature in the oxidation vessel; automatic control of the amount of combustible fluid is advantageous (AMOCO, page 23 lines 3-30, page 8 lines 18-35, and page 25 lines 9-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of external hydrocarbon injected in the mixture including to the claimed value of 2000 ppmv.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure suitable reaction temperature in the oxidation vessel is maintained with a reasonable expectation of success.
Considering claim 19, SABIC teaches a method of purifying a mixture from an ethylene glycol plant that comprises carbon dioxide and other material, wherein the other material includes an organic chloride (SABIC, abstract).  SABIC teaches mixing a CO2 off-gas with oxygen in excess of the amount required for complete combustion and heating to approximately 330°C, then passing over a platinum based catalyst for oxidation (SABIC, [0007] and [0010]).  SABIC teaches carbon dioxide off-gas from an ethylene glycol plant is normally obtained at low pressure and the off-gas is compressed prior to being passed over noble metal oxidation catalyst (SABIC, [0021]).  Schliephake teaches air as an oxygen source is typically taken from the atmosphere surrounding the oxidation reactor at atmospheric pressure in catalytic oxidation reactions and it is necessary to bring air used as an oxygen source from a lower starting pressure to a higher final pressure by means of a compressor (Schliephake, [0020]-[0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to flow the mixture and oxygen to a compressor to form a compressed feed stream comprising carbon dioxide, the other material including the organic chloride, and the oxygen; flowing the compressed feed stream to a reactor; reacting at least some of the organic chloride with the O2 to form additional CO2; flowing an effluent from the reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure both the mixture and the oxygen are at the desired pressure for the oxidation reaction with a reasonable expectation of success.  
Although SABIC teaches a minimum combustion temperature is needed for desired oxidation reactions (SABIC, [0019], [0024], and [0030]), he does not explicitly 
However, AMOCO teaches in order to facilitate catalytic oxidation of volatile compounds, an amount of combustible fluid such as ethylene, methane, ethane, among others and combinations thereof is admixed into the vent gas stream or other suitable location upstream of the oxidation vessel; the amount of combustible fluid is typically controlled by a metering pump or flow control system to provide sufficient reactants for the catalytic oxidation to maintain suitable reaction temperature in the oxidation vessel; automatic control of the amount of combustible fluid is advantageous (AMOCO, page 23 lines 3-30, page 8 lines 18-35, and page 25 lines 9-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to control the amount of the organic chloride reacted in the reactor by maintaining reaction temperature in the reactor within a predetermined range, the controlling comprising: measuring the effluent’s temperature; and if the measured temperature of the effluent is below a predetermined 
Considering claim 20, SABIC teaches that at a combustion temperature between 280°C – 300°C and with 0.05% excess oxygen input, the low reactive hydrocarbons are oxidized to below 1 ppm and chlorinated hydrocarbons are eliminated to well below target level of 0.01 ppm; however, the saturated hydrocarbons such as methane and ethane remain on the average level of 600 and 3 ppm respectively; to eliminated the low reactive hydrocarbons the temperature of the feed gas to the reactor has to be increased to 400°C and the excess oxygen concentration in the feed to reactor increased to about 2% (SABIC, [0030]).  Thus, SABIC establishes that the reaction temperature is a result effective variable relative to desired oxidation of the various components in the feed gas.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the predetermined minimum reaction temperature in the controlling step including to the claimed value of 280°C and to vary the predetermined maximum reaction temperature in the controlling step including to the claimed value of 420°C.  One of ordinary skill in the art, before the .

Response to Arguments
Applicant’s arguments filed regarding SABIC does not teach or suggest flowing the mixture to a compressor have been fully considered but are not persuasive.
In support of the above argument, applicant asserts that according to SABIC, the carbon dioxide-containing feed passes through a compressor after removing condensed water which forms after the carbon dioxide-containing off-gas is cooled in a water cooler.
The claimed method uses “comprising” transitional term.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).   Thus, the method claims do not exclude additional, unrecited method steps such as removing condensed water prior to compressing the off-gas.
Moreover, applicant’s argument is based on a narrowing of SABIC’s teachings.  SABIC clearly teaches another embodiment wherein the off-gas is first mixed with oxygen then passed over a platinum based catalyst for oxidation in which instead of condensing water upstream of the reactor, the CO2 off-gas is cooled and condensed at the outlet of the reactor (SABIC, [0010] and [0032]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734